             Case 2:20-cv-00112-NDF Document 5 Filed 06/29/20 Page 1 of 6




Anna Reeves Olson, 6-3692
PARK STREET LAW OFFICE
242 S. Park Street
Casper, Wyoming 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreetlaw.com

                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING

DENNIS JOY,                                  )
                                             )
Plaintiff,                                   )
                                             )
vs.                                          )
                                             )
PETER J. YOUNG, and DOES 1                   )
Through 100, inclusive,                      )
                                             )
Defendants.                                  )


                PETER J. YOUNG’S ANSWER TO PLAINTIFF’S COMPLAINT


        DEFENDANT, Peter Young, through his Counsel and for his Answer, states as follows:

1.      Defendant admits the allegations of Paragraph 1.

2.      Defendant denies that he is a resident of Colorado, but states that he is a resident of

        Florida.

3-5.    Defendant is without sufficient knowledge to admit or deny the allegations of Paragraphs

        3 through 5.

                                   FIRST CAUSE OF ACTION

                           (Legal Malpractice against Peter J. Young)

6.      No response is required.

7-9.    Defendant denies the allegations of Paragraphs 7 through 9.


                                                 1
          Case 2:20-cv-00112-NDF Document 5 Filed 06/29/20 Page 2 of 6




10-11. Defendant is without sufficient information to admit or deny the allegations of Paragraph

       10 through 11.

12.    Defendant denies the allegations of Paragraph 12.

                                  SECOND CAUSE OF ACTION

                          (Legal Malpractice against Peter J. Young)

13.    No response is required.

14.    Defendant admits the allegations of Paragraph 14.

15-17. Defendant denies the allegations of Paragraphs 15 through 17.

                                  THIRD CAUSE OF ACTION

                          (Legal Malpractice against Peter J. Young)

18.    No response is required.

19-24. Defendant is without sufficient information to admit or deny the allegations of

       Paragraphs 19 through 24.

25-26. Defendant denies the allegations of Paragraphs 25 through 26.

                                  FOURTH CAUSE OF ACTION

                          (Legal Malpractice against Peter J. Young)

27.    No response is required.

28-32. Defendant is without sufficient information to admit or deny the allegations of

       Paragraphs 28 through 32.

33.    Defendant denies the allegations of Paragraph 33.

                                  FIFTH CAUSE OF ACTTION

                          (Legal Malpractice against Peter J. Young)

34.    No response is required.




                                               2
          Case 2:20-cv-00112-NDF Document 5 Filed 06/29/20 Page 3 of 6




35-36. Defendant is without sufficient information to admit or deny the allegations of

       Paragraphs 35 through 36.

37.    Defendant denies the allegations of Paragraph 37.

                              FIFTH (SIC) CAUSE OF ACTION

                                  (Fraud against Peter J. Young)

38.    No response is required.

39.    Paragraph 39 contains a statement of the law and no response is required.

40.    Defendant denies the allegations of Paragraph 40 along with all of its subparagraphs.

41.    Defendant denies the allegations of Paragraph 41 along with all of its subparagraphs.

42-44. Defendant denies the allegations of Paragraphs 42 through 44.

                              SIXTH (SIC) CAUSE OF ACTION

                     (Breach of the Fiduciary Duty against Peter J. Young)

45.    No response is required.

46.    Defendant admits that during the attorney-client relationship with Plaintiff, that

       Defendant owed Plaintiff a fiduciary duty. What the fiduciary duty relationship requires

       is an issue of law and no response is required.

47-48. Defendant denies the allegations of Paragraphs 47 through 48.

                            SEVENTH (SIC) CAUSE OF ACTION

                                      (Unjust Enrichment)

49.    No response is required.

50.    Defendant admits the allegations of Paragraph 50.

51-54. Defendant denies the allegations of Paragraph 51 through 54.




                                                3
             Case 2:20-cv-00112-NDF Document 5 Filed 06/29/20 Page 4 of 6




                                 EIGHTH (SIC) CAUSE OF ACTION

                  (Breach of Contract and Covenant of Good Faith and Fair Dealing)

55.       No response is required.

56.       Defendant admits that during the period of an attorney-client relationship, he owed a duty

          to the Plaintiff to act in good faith and deal fairly with him.

57-58. Defendant denies the allegations of Paragraphs 57 through 58.

                                  NINTH (SIC) CAUSE OF ACTION

                                           (Punitive Damages)

59.       No response is required.

60.       Defendant admits that during the period of the attorney-client relationship, Defendant

          owed Plaintiff a duty of care.

61-63. Defendant denies the allegations of Paragraphs 61-63.

                                           PRAYER FOR RELIEF

          In answering Plaintiff’s prayer for relief, Defendant denies that Plaintiff is entitled to any

relief.

                                        AFFIRMATIVE DEFENSES

1.        Defendant denies all allegations of the Complaint that were not specifically admitted to.

2.        Defendant asserts that the damages alleged in the Complaint were caused by or

          contributed to by the actions of the Plaintiff or others.

3.        Defendant asserts that Plaintiff failed to mitigate his damages, if any.

4.        Defendant asserts that the Plaintiff has failed to state a claim upon which relief can be

          granted.




                                                     4
          Case 2:20-cv-00112-NDF Document 5 Filed 06/29/20 Page 5 of 6




5.     Defendant asserts that the plaintiff has not suffered any actual damages and is not entitled

       to any damages.

6.     Defendant asserts that the Complaint is barred by the statute of limitations set forth is

       W.S. § 1-3-107.

7.     Defendant asserts that the Complaint is barred by the doctrines of waiver, estoppel and/or

       laches.

8.     Defendant asserts that right to list additional defenses as they become known.

       WHEREFORE, Defendant requests that the Complaint be dismissed, that Plaintiff take

nothing thereby and that Defendant be awarded costs and such other and further relief as the

Court deems just.


       DATED this 29th day of June 2020.


                                             /Anna Reeves Olson___________________
                                             Anna Reeves Olson, #6-3692
                                             PARK STREET LAW OFFICE
                                             242 So. Park Street
                                             Casper, Wyoming 82601
                                             (307) 265-3843
                                             (307) 235-0243 facsimile
                                             aro@parkstreetlaw.com

                                             Attorney for Defendant




                                                5
          Case 2:20-cv-00112-NDF Document 5 Filed 06/29/20 Page 6 of 6




                                   CERTIFICATE OF SERVICE

       The undersigned does certify that a true and correct copy of the foregoing was correctly
addressed and served in the following manner on this 29th day of June 2020.

     Christopher J. King, 7-4532                          U.S. Mail
     PO Box 552                                           Hand Delivered
     Worland, Wyoming 82401                               Overnight
                                                          ECF
                                                          Email


                                            /Anna Reeves Olson___________________
                                            Anna Reeves Olson




                                                6
